Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Justin Wagner on 11 February 2021.
The application has been amended as follows:
	(Currently Amended) A system for use in a vehicle for determining terrain type in proximity to [[a]] the vehicle, the system comprising:
		a processor configured to: 
				receive primary output data from at least one vehicle-mounted sensor in [[the]] a form of at least one received polarised signal representative of power in a received polarisation component of a radar signal reflected from [[the]] a terrain ahead of the vehicle;
				determine a ratio based on the at least one received polarised signal; 
				receive secondary output data from a secondary data source; 
		

				compare the ratio determined from the primary output data with the primary pre-determined data to determine an indication of the particular terrain type corresponding to the primary output data, and wherein the primary pre-determined data relates primary output data for the at least one vehicle-mounted sensor to a particular terrain type, and at least one data set relates to one or more terrain types; 
		
				compare the secondary output data with a data set corresponding to the indication of the particular terrain type, wherein the indication of the particular terrain type is adjusted in response to the comparison of the secondary output data with a data set corresponding to the indication of the particular terrain type; and
				control at least one vehicle subsystem based on the adjustment. 
(Cancelled)
(Previously Presented) The system according to claim 1, wherein the indication of the particular terrain type is expressed as a percentage confidence.
(Previously Presented) The system according to claim 3, wherein the processor is arranged to adjust the percentage confidence in response to the comparison of the secondary output data with a data set corresponding to the indication of the particular terrain type. 
(Previously Presented) The system according to claim 3, wherein the  processor is arranged to decrease the percentage confidence that the indication of the particular terrain type responsive to the secondary output data falling outside a data set corresponding to the indication of the particular terrain type.
(Previously Presented) The system according claim 3, wherein the processor is arranged to increase the percentage confidence responsive to the secondary output data falling within a data set corresponding to the indication of the particular terrain type.
(Currently Amended) The system according to claim 1, wherein the pre-determined secondary data relating to the secondary output data to one or more data sets relating to the one or more terrain types is stored in [[the]] a data memory.
(Previously Presented) The system according to claim 1, wherein each data set comprises at least one value and/or range.
(Currently Amended) The system according to claim 1, wherein the secondary output data comprises data relating to [[the]] an external environment of the vehicle. 
(Previously Presented) The system according to claim 1, wherein the secondary output data comprises data relating to at least one selected from the following group: a location of the vehicle; an altitude of the vehicle; weather; humidity; precipitation; and a temperature external to the vehicle. 
(Previously Presented) The system according to claim 1, wherein the secondary data source comprises at least one selected from the following group: a wireless data receiver; a thermometer; a GPS device; a high definition (HD) map; a humidity sensor; and a rain sensor.
(Currently Amended) The system according to claim 1, wherein the processor is further configured to receive output data from the at least one vehicle-mounted radar sensors include at least one radar sensor and at least one acoustic sensor, each for receiving a reflected signal from the terrain beneath and/or ahead of the vehicle.
(Currently Amended) The system according to claim 1, further comprising a human-machine interface device enabling communication of [[the]] a verification of the terrain type to [[the]] a user.
(Currently Amended) The system according to claim 1, wherein the processing means processor is arranged to analyze parameters relating to the primary output data and clustering the primary output data into a plurality of clusters, wherein each cluster corresponds to a different terrain type. 
(Cancelled)
(Cancelled)
(Currently Amended) The system according to claim 1, wherein the system is arranged to control at least one vehicle subsystem based on [[the]] a verification of the terrain type.
(Currently Amended) A method for use in a vehicle for determining [[the]] terrain type in proximity to [[a]] the vehicle, the method comprising:
		receiving, by a processor, primary output data from at least one vehicle-mounted sensor in [[the]] a form of at least one received polarised signal representative of power in a received polarisation component of a radar signal reflected from [[the]] a terrain ahead; 
		determining, by the processor, a ratio based on the at least one received polarised signal;
, by the processor, secondary output data from a secondary data source;
		storing, by the processor, pre-determined primary data relating to the primary output data, for the at least one vehicle-mounted sensor, to a particular terrain type; 
		comparing, by the processor, the ratio determined from the primary output data with the pre-determined primary data to determine an indication of the particular terrain type corresponding to the primary output data;
		receiving, by the processor, secondary output data from a further data source; 
		comparing, by the processor, the secondary output data against a data set corresponding to the indication of the particular terrain type; 
		adjusting, by the processor, the indication of the particular terrain type in response to the comparison of the secondary output data with [[a]] the data set corresponding to the indication of the particular terrain type; and
		controlling, by the processor, at least one vehicle subsystem based on the adjustment.
(Cancelled)
(Previously Presented) The method according to claim 18, wherein the indication of the particular terrain type is expressed as a percentage confidence.
(Currently Amended) The method according to claim 20, the method further comprising adjusting the percentage confidence in response to the comparison of the secondary output data with a data set corresponding to the indication of the particular terrain type. 
(Currently Amended) The method according to claim 20, the method further comprising decreasing the percentage confidence of the indication of the when the secondary output data falls outside [[a]] the data set corresponding to the indication of the particular terrain type.	
(Currently Amended) The method according to claim 20, the method further comprising increasing the percentage confidence [[if]] when the secondary output data falls within [[a]] the data set corresponding to the indication of the particular terrain type.
24-28. (Cancelled)
(Previously Presented) A vehicle comprising the system according to claim 1.
(Cancelled)
(Currently Amended) The system according to claim 1, wherein the at least one received polarised signal includes at least one of the following: a received horizontally polarised signal representative of power in a received horizontal polarisation component of [[a]] the radar signal reflected from the terrain ahead of the vehicle, a vertically polarised signal representative of power in a received vertical polarisation component of [[a]] the radar signal reflected from the terrain ahead of the vehicle, a received elliptically polarised signal, and a received circularly polarised signal.
32. (Currently Amended) The method according to claim 18, wherein the at least one received polarised signal includes at least one of the following: a received horizontally polarised signal representative of power in a received horizontal polarisation component of [[a]] the radar signal reflected from the terrain ahead of the vehicle, a vertically polarised signal representative of power in a received vertical polarisation component of the radar signal reflected from the terrain ahead of the vehicle, a received elliptically polarised signal, and a received circularly polarised signal. 
ALLOWABLE SUBJECT MATTER
Claims 1, 3-14, 17-18, 20-23, 29, and 31-32 are pending and allowed.   Claims 1, 7, 9, 12-14, 17-18, 21-23, and 31-32 are currently amended.  Claims 2, 15-16, 19, 24-28, and 30 are canceled.  
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Zych (US 2014/0257621 A1) teaches when a terrain classification system for a vehicle that includes a sensor positioned to scan a surrounding terrain, the sensor providing a sensor signal representative of returns from scanning the surrounding terrain. The terrain classification system also includes a processing circuit configured to receive the sensor signal, classify the surrounding terrain using the sensor signal, evaluate a library of acoustic data to determine an expected acoustic signature that corresponds to the classified surrounding terrain, and create an acoustic cost map with the expected acoustic signature.
In regarding to independent claims 1 and 18, Zych taken either individually or in combination with prior art of record fails to teach or render obvious a system and method for use in a vehicle for receiving primary output data from at least one vehicle-mounted sensor in a form of at least one received polarised signal representative of power in a received polarisation component of a radar signal reflected from a terrain ahead; determining a ratio based on the at least one received polarised signal;
receiving secondary output data from a secondary data source; storing pre-determined primary data relating to the primary output data, for the at least one vehicle-mounted .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUEN WONG whose telephone number is (313)446-4851.  The examiner can normally be reached on M-F 9-5:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571)273-8300 (Official Communications: including After Final Communications labeled “Box AF”)
(571)273-6705 (Draft Communications)

/YUEN WONG/           Primary Examiner, Art Unit 3667